     Case 4:19-cr-00172-RGE-HCA Document 177 Filed 08/26/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF IOWA


       UNITED STATES OF AMERICA
            Plaintiff,                           Criminal No. 4:19-CR-00172

       vs.                                       DEFENDANT MONTOYA’S
                                                 MOTION FOR LEAVE TO FILE
                                                 SUPPLEMENT TO MOTION TO
                                                 WITHDRAW GUILTY PLEA AND
                                                 EXHIBITS UNDER SEAL

       RUBY MONTOYA,
            Defendant.


     DEFENDANT MONTOYA’S MOTION FOR LEAVE TO FILE
   SUPPLEMENT TO MOTION TO WITHDRAW GUILTY PLEA AND
                  EXHIBITS UNDER SEAL

TO THE HONORABLE JUDGE REBECCA GOODGAME EBINGER:

       Defendant Ruby Montoya files this Motion for leave to file her supplement to

her motion to withdraw her guilty plea and exhibits under seal.

       The motion and exhibits should not be available publicly because they include

confidential information, including discussions of mental health and the attorney/client

relationship, as well as other reasons.

       WHEREFORE, PREMISES CONSIDERED, Defendant prays that the Court

grant the motion for leave to file under seal, as set forth herein.

                                                 Respectfully Submitted,


                                                 Daphne Pattison Silverman
     Case 4:19-cr-00172-RGE-HCA Document 177 Filed 08/26/21 Page 2 of 2




                                               /s/ Daphne Pattison Silverman
                                               Daphne Pattison (Silverman)
                                               501 N IH 35
                                               Austin, Texas, 78702
                                               512-975-5880
                                               daphnesilverman@gmail.com


                          CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing Motion to Seal was

served upon all parties electronically through the CM/ECF system on August 26, 2021.


                                               /s/ Daphne Pattison Silverman
                                               Daphne Pattison Silverman
